Exhibit 10.19

 

DESCRIPTION OF CERTAIN COMPENSATORY ARRANGEMENTS

BETWEEN REGISTRANT AND EXECUTIVE OFFICERS

 

Leased Automobiles

 

Varian, Inc. (“the Company”) leases an automobile for the each of its executive
officers, subject to certain lease “cap” limitations that vary by executive
officer. The Company reimburses the executive officer for all fuel, maintenance
and repairs costs for the leased automobile, and the Company insures the
automobile under its insurance programs. The Company also reimburses the
executive officer (by way of a “gross-up” payment) for taxes on income that is
imputed to the executive officer for the personal use of the automobile.

 

Reimbursement for Financial and Tax Counseling

 

The Company reimburses its President and Chief Executive Officer for up to
$15,000 (per year) of out-of-pocket expenses incurred to obtain financial
advice, estate planning advice, tax advice and/or tax return preparation. The
Company reimburses each of its other executive officers for up to $6,500 (per
year) of out-of-pocket expenses incurred to obtain financial advice, estate
planning advice, tax advice and/or tax return preparation.

 

Reimbursement for Annual Medical Examination

 

The Company reimburses each of its executive officers for up to $1,000 (per
year) of out-of-pocket expenses incurred for an annual medical examination.

 

Use of Aircraft

 

The Company has a 12.5% “fractional ownership” interest in an aircraft that the
Company’s executive officers may use for business travel. Executive officers’
family members and guests may accompany an executive officer using the aircraft
for business travel, since no additional cost is incurred by the Company for
additional passengers.